Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 1 of 54 PageID #: 367




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  AMARIN PHARMA, INC., AMARIN
  PHARMACEUTICALS IRELAND
  LIMITED, MOCHIDA
  PHARMACEUTICAL CO., LTD.,

                 Plaintiffs,
                                                             C.A. No. 20-1630-RGA
         v.

  HIKMA PHARMACEUTICALS USA INC.,                          JURY TRIAL DEMANDED
  HIKMA PHARMACEUTICALS PLC, AND
  HEALTH NET, LLC

                 Defendants.




   FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND
                         FOR JURY TRIAL

        Plaintiffs Amarin Pharma, Inc. and Amarin Pharmaceuticals Ireland Limited (“Amarin”)

 and Mochida Pharmaceutical Co., Ltd. (“Mochida”) (collectively, “Plaintiffs”), by their

 attorneys, hereby allege as follows:

                               THE NATURE OF THE ACTION

        1.    This is an action for infringement of U.S. Patent Nos. 9,700,537 (“the ’537 patent”),

 8,642,077 (the “’077 patent”), and 10,568,861 (the “’861 patent”) (collectively, the “Asserted

 Patents”) under the Patent Laws of the United States, 35 U.S.C. § 100 et seq., including § 271(b).

 In violation of these laws, the Hikma Defendants are marketing their generic version of Amarin’s

 ground-breaking VASCEPA® product to reduce the risk of cardiovascular events such as heart

 attack and stroke (“cardiovascular risk reduction”), and Health Net is inducing pharmacies to

 dispense, and patients to use it, for that purpose. VASCEPA® is the first and only innovative
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 2 of 54 PageID #: 368




 omega-3 acid-based product approved for cardiovascular risk reduction by the United States Food

 and Drug Administration.

                                          THE PARTIES

          2.   Amarin Pharma, Inc. is a company organized under the laws of Delaware with its

 principal place of business at 440 Route 22, Suite 330, Bridgewater, NJ 08870.

          3.   Amarin Pharmaceuticals Ireland Limited is a company incorporated under the laws

 of Ireland with registered offices at 88 Harcourt Street, Dublin 2, Dublin, Ireland.

          4.   Mochida Pharmaceutical Co., Ltd. is a company incorporated under the laws of Japan

 with its principal place of business at 1-1, Ichigayahonmuracho, Shinjuku-ku, Tokyo 162-0845,

 Japan.

          5.   On information and belief, Defendant Hikma Pharmaceuticals USA Inc. is a

 corporation organized and existing under the laws of Delaware with its principal place of business

 at 246 Industrial Way West, Eatontown, NJ 07724.

          6.   On information and belief, Defendant Hikma Pharmaceuticals PLC is a corporation

 organized and existing under the laws of the United Kingdom with its principal place of business

 at 1 New Burlington Place, London W1S 2HR.

          7.   Upon information and belief, Hikma Pharmaceuticals USA Inc. is a wholly-owned

 subsidiary of Hikma Pharmaceuticals PLC.

          8.   Upon information and belief, Hikma Pharmaceuticals USA Inc. acts at the direction,

 and for the benefit, of Hikma Pharmaceuticals PLC, and is controlled and/or dominated by Hikma

 Pharmaceuticals PLC. Hikma Pharmaceuticals USA Inc. and Hikma Pharmaceuticals PLC are

 hereinafter referred to together as “the Hikma Defendants” or “Hikma.”




                                                  2
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 3 of 54 PageID #: 369




        9.    Upon information and belief, the Hikma Defendants collaborate with respect to the

 development, regulatory approval, marketing, sale, and/or distribution of pharmaceutical products.

 On further information and belief, the Hikma Defendants are agents of each other and/or operate

 in concert as integrated parts of the same business group, and enter into agreements with each other

 that are nearer than arm’s length.

        10.   Upon information and belief, Hikma Pharmaceuticals USA Inc. is the current owner

 of ANDA No. 209457 for 1g and 0.5 g icosapent ethyl capsules purportedly bioequivalent to

 VASCEPA®.

        11.   Upon information and belief, on May 21, 2020, FDA granted final approval for the

 Hikma Defendants’ 1g icosapent ethyl capsules under ANDA No. 209457.

        12.   Attached hereto as Exhibit A is a press release issued by Hikma Pharmaceuticals PLC

 on or about May 22, 2020 announcing that “Hikma Pharmaceuticals USA Inc. has received

 approval from the US Food and Drug Administration (FDA) for its Icosapent Ethyl Capsules, 1

 gm, the generic equivalent to Vascepa®.”

        13.   Attached hereto as Exhibit N is a press release issued by Hikma Pharmaceuticals PLC

 on or about November 5, 2020 announcing the launch of Hikma’s icosapent ethyl capsules. On

 information and belief, on November 5, 2020, Hikma launched and began offering for sale and/or

 selling its generic icosapent ethyl capsules in the United States, including this jurisdiction.

        14.   Upon information and belief, the Hikma Defendants act collaboratively to

 commercially manufacture, market, distribute, offer for sale, and/or sell Hikma’s icosapent ethyl

 capsules in the United States, including this jurisdiction.

        15.   On information and belief, Health Net, LLC is a limited liability company organized

 and existing under the laws of the State of Delaware with a principal place of business at 21281



                                                   3
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 4 of 54 PageID #: 370




 Burbank Boulevard in Woodland Hills, California 91367. Health Net, LLC is referred to herein

 as “Health Net” and collectively with the Hikma Defendants as “Defendants.”

        16.     On information and belief, Health Net, on its own and through its various

 subsidiaries, provides insurance coverage for patients in the United States.

                                  JURISDICTION AND VENUE

        17.     This Court has subject matter jurisdiction over the action under 28 U.S.C. §§ 1331

 and 1338(a).

        18.     This Court has personal jurisdiction over Hikma Pharmaceuticals USA Inc. because

 it is incorporated in Delaware and thus is present in and resides in this District, and because Hikma

 Pharmaceuticals USA Inc. is doing business in this District and has thus purposefully availed itself

 to the privileges of conducting business in Delaware.

        19.     Venue is proper in this District over Hikma Pharmaceuticals USA, Inc. under 28

 U.S.C. § 1400(b).

        20.     This Court has personal jurisdiction over Hikma Pharmaceuticals PLC because, on

 information and belief, it manufactures, imports, offers for sale, and sells pharmaceutical drugs

 that are sold in the United States, including in Delaware, and derives substantial income therefrom.

        21.     In the alternative, this Court may exercise personal jurisdiction over Hikma

 Pharmaceuticals PLC pursuant to Fed. R. Civ. P. 4(k)(2) because (a) Plaintiffs’ claims arise under

 federal law; (b) Hikma Pharmaceuticals PLC is a foreign company not subject to personal

 jurisdiction in the courts in any state, and (c) Hikma Pharmaceuticals PLC has sufficient contacts

 with the United States as a whole, including but not limited to marketing and/or selling generic

 pharmaceutical products that are distributed and sold throughout the United States, such that this

 Court’s exercise of jurisdiction over Hikma Pharmaceuticals PLC satisfies due process.



                                                  4
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 5 of 54 PageID #: 371




          22.   Venue is proper in this District with respect to Hikma Pharmaceuticals PLC pursuant

 to 28 U.S.C. § 1391(c)(3) because it is not resident in the United States.

          23.   This Court has personal jurisdiction over Health Net because it is organized under

 the law of Delaware and thus is present in and resides in this District.

          24.   Venue is proper in this District over Health Net under 28 U.S.C. § 1400(b).

                                       FACTUAL BACKGROUND

          A.     VASCEPA®, REDUCE-IT, JELIS and EPA’s Reduction of Cardiovascular
                 Risk

          25.   The three types of omega−3 fatty acids involved in human physiology are α-linolenic

 acid (ALA), found in plant oils, and eicosapentaenoic acid (EPA) and docosahexaenoic

 acid (DHA), both commonly found in marine (fish) oils.

          26.   Amarin and Mochida are recognized worldwide as the leading innovation-driven

 companies committed to the research and development of EPA-based drug products to treat the

 needs of millions of patients who are at risk of cardiovascular disease.

          27.   Mochida developed and markets a prescription pure EPA drug product, Epadel, in

 Japan.

          28.   Amarin developed and markets VASCEPA®, a prescription drug that contains pure

 EPA, in the United States.

          29.   Amarin conducted a series of clinical trials to support FDA approval of VASCEPA®.

          30.   In the MARINE trial that led to VASCEPA®’s first approval, VASCEPA® was

 found to lower triglycerides in patients with severe hypertriglyceridemia (≥500 mg/dL) without

 raising bad cholesterol, or LDL-C, levels. Upon FDA approval in 2012, VASCEPA® became the

 first (and still only) approved medication for treating severe hypertriglyceridemia that does not

 raise LDL-C.


                                                  5
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 6 of 54 PageID #: 372




        31.   After that approval to treat severe hypertriglyceridemia, Amarin continued its clinical

 work towards its primary goal, approval of VASCEPA® for use in cardiovascular risk reduction.

 Based on an agreed protocol with the FDA, Amarin had conducted a clinical trial known as

 ANCHOR, in which Amarin examined VASCEPA® as an add-on to statin therapy in patients with

 persistent high (≥200 mg/dL and <500 mg/dL) triglycerides. As agreed with FDA, Amarin

 evaluated VASCEPA®’s effect on cardiovascular risk reduction based on triglyceride level

 lowering as a surrogate, or substitute, for cardiovascular risk reduction while awaiting the results

 of Amarin’s REDUCE-IT trial.

        32.   While ANCHOR met its clinical endpoints, including the exploratory endpoint of

 median placebo-adjusted percent change in high-sensitivity C reactive protein (hs-CRP), see Ex.

 U (Ballantyne), FDA’s view on the use of triglyceride levels as a surrogate for cardiovascular risk

 changed. Ex. BB. FDA identified several clinical trials where other therapies, including other

 omega-3 based therapies, lowered triglyceride levels in this patient population but did not show an

 actual reduction in cardiovascular risk. The trials failing to show a cardiovascular risk reduction

 included ACCORD-Lipid, AIM-HIGH, and HPS2-THRIVE.

        33.    Accordingly, Amarin proceeded to complete REDUCE-IT, a trial in which the

 effects of VASCEPA® on cardiovascular risk reduction were evaluated directly. The REDUCE-

 IT study was completed by Amarin at great cost. In REDUCE-IT, Amarin followed more than

 8000 patients over a median of five years and evaluated the effectiveness of VASCEPA® as an

 add-on to statin therapy in reducing major cardiovascular events in patients with persistent elevated

 triglycerides. See Ex. V (Bhatt).

        34.   The results of REDUCE-IT, first announced in 2018, see Ex. H, were hailed as one

 of the most important developments in the prevention and treatment of cardiovascular disease since



                                                  6
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 7 of 54 PageID #: 373




 statins. Compared to statins alone on top of other contemporaneous medical therapy, VASCEPA®

 showed a 25% reduction in major cardiovascular events such as cardiovascular death, myocardial

 infarction, and stroke. Based on those results, in December 2019, FDA approved VASCEPA®

 for a second indication as an adjunct to maximally tolerated statin therapy to reduce the risk of

 myocardial infarction, stroke, coronary revascularization, and unstable angina requiring

 hospitalization in adult patients with elevated triglyceride (TG) levels (≥ 150 mg/dL) and

 established cardiovascular disease or diabetes mellitus and 2 or more additional risk factors for

 cardiovascular disease. Ex. I. Similar to the ANCHOR results, a reduction in hs-CRP was

 observed in REDUCE-IT which may in part explain the cardiovascular risk benefit. See Ex. V

 (Bhatt) at 20. This is consistent with the investigators in the ANCHOR trial, who stated that one

 of the potential explanations for increased cardiovascular risk might be inflammation and

 VASCEPA® showed a 22% reduction of hs-CRP in the mixed dyslipidemia population studied in

 ANCHOR. See Ex. U (Ballantyne); see also Exhibit O at col. 18, 1. 11-12.

        35.   In a press release about this additional approval, FDA recognized that “VASCEPA

 is the first FDA-approved drug to reduce cardiovascular risk among patients with elevated

 triglyceride levels as an add-on to maximally tolerated statin therapy.” Ex. J. The results of

 REDUCE-IT were met with widespread enthusiasm and surprise in the field and have been hailed

 as a “game changer” in medicine. Ex. Y; Ex. Z.

        36.   Amarin’s work in the MARINE, ANCHOR, and REDUCE-IT clinical trials was

 preceded by other work done by Mochida, in Japan. In the late 1990s and early 2000s, Mochida

 sponsored a cardiovascular outcomes trial with Epadel in Japan, called JELIS (Japanese EPA Lipid

 Intervention Study). JELIS was the world’s first large-scale randomized controlled cardiovascular

 outcomes trial of a prescription pure EPA drug product. The JELIS results reported that pure EPA



                                                7
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 8 of 54 PageID #: 374




 suppressed coronary artery disease in Japanese hypercholesterolemic patients who routinely

 consume a large amount of EPA and DHA (another poly unsaturated fatty acid) from fish oil in

 their diet.

          37.   A further statistical analysis of JELIS was undertaken to assess the effect of EPA on

 patients with a particular profile of risk factors for coronary artery disease, and reported beneficial

 effects of the drug in further reducing cardiovascular events in statin-treated, hypercholesterolemic

 Japanese patients.

          38.   Those effects are published in Saito et al., titled, “Effects of EPA on coronary artery

 disease in hypercholesterolemic patients with multiple risk factors: Sub-analysis of primary

 prevention cases from the Japan EPA Lipid Intervention Study (JELIS), 200 Atherosclerosis 135-

 400 (2008) [hereinafter, the “Saito Article”]. The Saito Article is attached hereto as Exhibit B.

          39.   The Saito Article reports on a statistical analysis of patients studied in the JELIS trial

 who had no history of coronary artery disease (i.e., the patients had not previously had a

 cardiovascular event). Ex. B (Saito) at § 2.1. The primary endpoint was major coronary events

 (MCE): sudden cardiac death, fatal myocardial infarction, nonfatal myocardial infarction, unstable

 angina    pectoris    including    hospitalization       for   documented   ischemic    episodes,    and

 angioplasty/stenting or coronary artery bypass grafting. Ex. B (Saito) at § 2.3.

          40.   The Saito Article reports that the “EPA treatment lowered the risk for MCE for the

 [studied population] by 53% (HR: 0.47; 95% CI: 0.23-0.98; P = 0.43; Fig. 3).” Ex. B (Saito) at

 138. By comparison, MCE risk was reduced by 18% in all primary prevention subjects treated in

 the JELIS clinical study. Ex. B (Saito) at 139.

          B.      The Asserted Patents

          41.   On July 11, 2017, the United States Patent and Trademark Office (“USPTO”) duly

 and legally issued the ’537 patent, titled “Composition for Preventing the Occurrence of
                                                      8
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 9 of 54 PageID #: 375




 Cardiovascular Event in Multiple Risk Patient,” and naming Mitsuhiro Yokoyama, Hideki

 Origasa, Masunori Matsuzaki, Yuji Matsuzawa and Yasushi Saito as inventors. A true and correct

 copy of the ’537 patent is attached to this complaint as Exhibit C.

        42.   The ’537 patent is assigned to Mochida Pharmaceutical Co., Ltd.

        43.   Amarin Pharma, Inc. holds an exclusive license to the ’537 patent.

        44.   The ’537 patent reflects and claims the analysis and outcome published in the Saito

 Article. See, e.g., Ex. C at Example 1 (col. 13, ll. 1 to col. 15, ll. 61 (including the referenced

 tables and figures)).

        45.   Claim 1 of the ’537 patent recites as follows:

                1. A method of reducing occurrence of a cardiovascular event in a
                hypercholesterolemia patient consisting of:
                identifying a patient having triglycerides (TG) of at least 150 mg/DL and HDL-C
                  of less than 40 mg/dL in a blood sample taken from the patient as a risk factor of
                  a cardiovascular event, wherein the patient has not previously had a
                  cardiovascular event, and administering ethyl icosapentate in combination with a
                  3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor,
                wherein said 3-hydroxyl-3-methylglutaryl coenzyme A reductase inhibitor is
                  administered to the patient at least one of before, during and after administering
                  the ethyl icosapentate; and
                wherein the 3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor is
                  selected from the group consisting of pravastatin, lovastatin, simvastatin,
                  fluvastatin, atorvastatin, pitavastatin, rosuvastatin, and salts thereof, and
                wherein daily dose of the 3-hydroxy-3-methylglutaryl coenzyme A reductase
                  inhibitor are 5 to 60 mg for pravastatin, 2.5 to 60 mg for simvastatin, 10 to 180
                  mg for fluvastatin sodium, 5 to 120 mg for atorvastatin calcium hydrate, 0.5 to
                  12 mg for pitavastatin calcium, 1.25 to 60 mg for rosuvastatin calcium, 5 to 160
                  mg for lovastatin, and 0.075 to 0.9 mg for cerivastatin sodium.

        46.   On February 4, 2014, the USPTO duly and legally issued the ’077, titled “Stable

 Pharmaceutical Composition and Methods of Using Same,” and naming Mehar Manku, Ian

 Osterloh, Pierre Wicker, Rene Braeckman, and Paresh Soni as inventors. A true and correct copy

 of the ’077 patent is attached to this complaint as Exhibit O.


                                                  9
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 10 of 54 PageID #: 376




         47.   The ’077 patent is assigned to Amarin Pharmaceuticals Ireland Limited.

         48.   Amarin Pharma, Inc. holds an exclusive license to the ’077 patent.

         49.   Claims 1 and 8 of the ’077 patent recites as follows:

                 1. A method of reducing triglycerides in a subject with mixed dyslipidemia on statin
                 therapy comprising, administering to the subject a pharmaceutical composition
                 comprising about 2500 mg to 5000 mg per day of ethyl eicosapentaenoate and not
                 more than about 5%, by weight of all fatty acids, docosahexaenoic acid or its esters
                 to effect a reduction in fasting triglyceride levels in the subject.

                 8. The method of claim 1 wherein the subject exhibits a reduction in hs-CRP
                 compared to placebo control.

         50.   On February 25, 2020, the USPTO duly and legally issued the ’861 patent, titled

  “Methods of reducing the risk of a cardiovascular event in a subject at risk for cardiovascular

  disease,” and naming Paresh Soni as the inventor. A true and correct copy of the ’861 patent is

  attached to this complaint as Exhibit P.

         51.   The ’861 patent is assigned to Amarin Pharmaceuticals Ireland Limited.

         52.   Amarin Pharma, Inc. holds an exclusive license to the ’861 patent.

         53.   Claims 1 and 2 of the ’861 patent recite as follows:

                 1. A method of reducing risk of cardiovascular death in a subject with established
                 cardiovascular disease, the method comprising administering to said subject about
                 4 g of ethyl icosapentate per day for a period effective to reduce risk of
                 cardiovascular death in the subject.

                 2. The method of claim 1, wherein the subject has a fasting baseline triglyceride
                 level of about 135 mg/dL to about 500 mg/dL and a fasting baseline LDL-C level
                 of about 40 mg/dL to about 100 mg/dL.

         C.      Amarin’s VASCEPA® Receives FDA Approval for Reducing the Risk of
                 Certain Cardiovascular Events in Patients with High Triglycerides and Low
                 HDL-C Levels Concurrently on Statin Therapy

         54.   Amarin Pharmaceuticals Ireland Limited is the current holder of NDA No. 202057

  for 1 g and 0.5 g icosapent ethyl capsules. Amarin Pharma, Inc. is Amarin Pharmaceuticals Ireland

                                                  10
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 11 of 54 PageID #: 377




  Limited’s agent in the United States for purposes of communicating with the FDA regarding NDA

  No. 202057. Amarin Pharmaceuticals Ireland Limited and Amarin Pharma, Inc. market both

  strengths of the approved drug product under the tradename VASCEPA®.

         55.   A true, correct, and complete copy of the current FDA-approved Prescribing

  Information for VASCEPA®, covering both the 1 g and 0.5 g strengths, is attached as Exhibit D.

         56.   VASCEPA® is indicated as (1) an adjunct to diet to reduce triglyceride levels in adult

  patients with severe (≥ 500 mg/dL) hypertriglyceridemia (the “Severe Hypertriglyceridemia

  Indication”), and (2) as an adjunct to maximally tolerated statin therapy to reduce the risk of

  myocardial infarction, stroke, coronary revascularization, and unstable angina requiring

  hospitalization in adult patients with elevated triglyceride (TG) levels (≥ 150 mg/dL) and

  established cardiovascular disease or diabetes mellitus and 2 or more additional risk factors for

  cardiovascular disease (the “CV Indication”). Ex. D, § 1.

         57.   FDA first approved 1 g strength icosapent ethyl capsules, sold under the trade name

  VASCEPA®, pursuant to NDA No. 202057 on July 26, 2012.

         58.   A supplement to NDA No. 202057 for the 0.5 g strength of icosapent ethyl capsules

  was approved on February 16, 2017.

         59.   From July 26, 2012 through December 12, 2019, the sole indication for which

  VASCEPA® had received FDA approval was the Severe Hypertriglyceridemia Indication. FDA

  approval was based, in part, on the MARINE clinical trial and information from that trial is

  included on the VASCEPA® label. See Ex. E (VASCEPA® July 2012 label); Ex. F (VASCEPA®

  Feb. 2017 label).

         60.   From 2012 through December 12, 2019, the label for VASCEPA® contained the

  following limitation of use: “The effect of VASCEPA on cardiovascular mortality and morbidity



                                                  11
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 12 of 54 PageID #: 378




  in patients with severe hypertriglyceridemia has not been determined” (the “CV Limitation of

  Use”). See Ex. E (VASCEPA® July 2012 label); Ex. F (VASCEPA® Feb. 2017 label). The CV

  Limitation of Use appeared in three places on the VASCEPA® label during that time period. See

  Ex. E at Highlights of Prescribing Information and Sections 1 and 14; Ex. F (same). The CV

  Limitation of Use as it appears in the VASCEPA® Label approved by FDA in February 2017 is

  reproduced below with annotations in red:




  Ex. F at Highlights of Prescribing Information.




                                                    12
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 13 of 54 PageID #: 379




  Id. § 1.




  Id. § 14.

             61.   The CV Limitation of use appearing on the VASCEPA® label from 2012 through

  December 12, 2019 was consistent with other products in the therapeutic category, such as

  LOVAZA®, a combination of ethyl esters of omega 3 fatty acids including EPA. To illustrate,

  the version of the LOVAZA® label approved by FDA on April 3, 2019 also contained the CV

  Limitation of Use, as shown below with an annotation in red:




                                                 13
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 14 of 54 PageID #: 380




  Ex. S at Highlights of Prescribing Information.

         62.   On December 13, 2019, FDA approved VASCEPA® for the CV Indication, based

  on the results of the REDUCE-IT clinical trial. See Ex. G.

         63.   In conjunction with VASCEPA®’s approval for the CV Indication, the VASCEPA®

  label was modified to remove the CV Limitation of Use and add the CV Indication, among other

  changes. Compare Ex. D, with Exs. E and F.

         64.   To illustrate, the Highlights of Prescribing Information of the VASCEPA® label as

  approved by FDA in December 2019 lacks the CV Limitation of Use:




                                                    14
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 15 of 54 PageID #: 381




  See Ex. D. This is in contrast with the 2019 LOVAZA® label which still contains the CV

  Limitation of Use. See Ex. S.

         65.   The current VASCEPA® label instructs, recommends, and encourages administering

  icosapent ethyl in combination with a statin to patients with baseline triglycerides ≥ 150 mg/dL to

  reduce the risk of a cardiovascular event in a daily dose of 4 grams per day. See Ex. D. Notably,

  FDA did not include an upper limit on the triglyceride range for the CV Indication.

         66.   FDA’s December 13, 2019 approval of VASCEPA® for the CV Indication was

  hailed as “a major milestone in cardiovascular prevention.” Ex. I. As the lead investigator for the

  REDUCE-IT study explained, “Nothing this significant has happened in the world of

  cardiovascular prevention since the introduction of statins nearly three decades ago. Many patients

  stand to benefit from this historic advance in care.” Id.


                                                   15
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 16 of 54 PageID #: 382




         67.   On information and belief, following VASCEPA®’s approval for the CV Indication

  and the concurrent removal of the CV Limitation of Use from the VASCEPA® label, healthcare

  providers rapidly associated administration of icosapent ethyl together with a statin as a method

  for reducing risk of cardiovascular events in patients with baseline triglycerides ≥ 150 mg/dL.

         68.   On information and belief, the Hikma Defendants learned that FDA approved

  VASCEPA® for the CV Indication on or around December 13, 2019 because, on information and

  belief, the Hikma Defendants regularly monitor the approval status of brand-name drugs serving

  as the RLD for its generic drug candidates, and thus learned of VASCEPA® additional approval

  either from the FDA’s press release announcing the same (Ex. J), Amarin’s press release

  announcing the same (Ex. I), or in some other form.

         69.   On information and belief, Health Net, which is a health insurance provider, learned

  that FDA approved VASCEPA® for the CV Indication on or around December 13, 2019 because,

  on information and belief, Health Net regularly monitors the approved indications for drugs that it

  covers for its health insurance plans and on its formulary lists and for which it directs or provides

  payment.

         D.      Amarin Listed the Asserted Patents Patent in the FDA’s Orange Book as
                 Covering VASCEPA®

         70.   In conjunction with NDA No. 202057, Amarin submitted patent information relating

  to VASCEPA® to FDA for listing in the “Approved Drug Products with Therapeutic Equivalence

  Evaluations,” commonly referred to the “Orange Book,” which provides notice concerning patents

  covering FDA-approved drugs.

         71.   On January 9, 2020, Amarin timely submitted patent information regarding the ’537

  patent to FDA for listing in the Orange Book as covering methods of using VASCEPA® pursuant

  to 21 U.S.C. § 355(c)(2) and 21 C.F.R. § 314.53(d)(3).


                                                   16
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 17 of 54 PageID #: 383




         72.   The ’537 patent was listed in the Orange Book on or about January 10, 2020 with

  patent use code U-2707, “Use of VASCEPA as an adjunct to statin therapy to reduce the

  occurrence of a cardiovascular event in an adult patient with hypercholesterolemia.”

         73.   Methods of using VASCEPA® (icosapent ethyl) capsules, 1 g and 0.5 g, for treating

  patients as provided in the VASCEPA® label are covered by at least one claim of the ’537 patent.

         74.   On January 6, 2020, Amarin timely submitted patent information regarding the ’077

  patent to FDA for listing in the Orange Book as covering methods of using VASCEPA® pursuant

  to 21 U.S.C. § 355(c)(2) and 21 C.F.R. § 314.53(d)(3).

         75.   The ’077 patent was listed in the Orange Book on or about January 6, 2020 with

  patent use code U-2693, “Use of VASCEPA to reduce triglycerides in a mixed dyslipidemia adult

  patient with elevated triglyceride (TG) levels (>= 150 mg/dL) and on statin therapy.”

         76.   Methods of using VASCEPA® (icosapent ethyl) capsules, 1 g and 0.5 g, for treating

  patients as provided in the VASCEPA® label are covered by at least one claim of the ’077 patent.

         77.   On March 20, 2020, Amarin timely submitted patent information regarding the ’861

  patent to FDA for listing in the Orange Book as covering methods of using VASCEPA® pursuant

  to 21 U.S.C. § 355(c)(2) and 21 C.F.R. § 314.53(d)(3).

         78.   The ’861 patent was listed in the Orange Book on or about March 20, 2020 with

  patent use code U-2756, “Use of VASCEPA as an adjunct to statin therapy to reduce the risk of

  cardiovascular death in an adult patient with established cardiovascular disease.”

         79.   Methods of using VASCEPA® (icosapent ethyl) capsules, 1 g and 0.5 g, for treating

  patients as provided in the VASCEPA® label are covered by at least one claim of the ’861 patent.

         80.   On information and belief, the Hikma Defendants learned that Amarin listed the ’537,

  ’077, and ’861 patents in the Orange Book as covering VASCEPA® at or around their time of



                                                  17
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 18 of 54 PageID #: 384




  listing in the Orange Book because, on information and belief, the Hikma Defendants regularly

  monitor the Orange Book for updated patent listings made for brand-name drugs serving as the

  RLD for their generic drug candidates.

          81.   On information and belief, Health Net monitors FDA approval of generic versions of

  drugs that are listed on its formularies, on which VASCEPA® was and still is listed. Exs. CC,

  DD, and EE. As such, Health Net would have been aware of the FDA-approved indication for the

  Hikma Defendants’ generic version of VASCEPA®.

          82.   The Hikma Defendants’ generic version of VASCEPA® was FDA approved for only

  the Severe Hypertriglyceridemia Indication, and not for the CV Indication.

          83.   It is known in the field, and Health Net would have been aware, that when a generic

  product is approved for fewer than all the indications than its corresponding branded drug, it is

  often because there are patents that cover the indications for which the generic is not approved.

          84.   It is known in the field, and Health Net would have been aware, that any patents

  covering a branded drug, such as VASCEPA®, are listed in the Orange Book. Thus, on

  information and belief, once the Hikma Defendants’ generic version of VASCEPA® was approved

  with only the Severe Hypertriglyceridemia Indication, Health Net knew, or should have known,

  that the CV Indication was covered by patents, including the patents-in-suit, listed in the Orange

  Book.

          85.   Alternatively, on information and belief, Health Net was aware that the ’537, ’077,

  and ’861 patents are listed in the Orange Book as covering VASCEPA® on or around the date that

  Plaintiffs filed the original Complaint in this matter asserting that the Hikma Defendants’ generic

  version of VASCEPA® infringed those patents.




                                                  18
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 19 of 54 PageID #: 385




         86.   On November 30, 2020, Amarin issued a press release about the filing of the original

  Complaint. Ex. FF. The press release states that “Hikma has induced the infringement of U.S.

  Patent Nos. 9,700,537 (Composition for preventing the occurrence of cardiovascular event in

  multiple risk patient), 8,642,077 (Stable pharmaceutical composition and methods of using same),

  and 10,568,861 (Methods of reducing the risk of a cardiovascular event in a subject at risk for

  cardiovascular disease) by making, selling, offering to sell and importing generic icosapent ethyl

  capsules in or into the United States.” It further states that Amarin is seeking:

                 a permanent injunction against Hikma’s unlawful inducement of
                 infringing uses of its generic product to reduce cardiovascular risk
                 and monetary damages in an amount sufficient to compensate
                 Amarin for such infringement. Amarin is considering its legal
                 options against similarly situated parties acting in concert with
                 Hikma by making or selling any drug product or component thereof
                 covered by the subject patents, or inducing others to do the same.

         87.   On December 11, 2020, Amarin sent a letter to the payer community, including

  Envolve, the Pharmacy Benefit Manager (“PBM”) that Health Net, on information and belief, uses

  to manage its pharmacy benefits, concerning the launch of the Hikma Defendants’ generic version

  of VASCEPA®. Ex. GG. In the letter, sent via electronic mail to Mr. Mike Flynn at Envolve

  Pharmacy Solutions, Inc. (“Envolve”), who Amarin uses as its point of contact for Health Net,

  Amarin explained that the Hikma Defendants’ generic version of VASCEPA® is not FDA-

  approved for the CV Indication:

                 Furthermore, Hikma’s generic icosapent ethyl product is indicated
                 as an adjunct to diet to reduce triglyceride levels in adult patients
                 with severe (≥500 mg/dL) hypertriglyceridemia. Severe (≥500
                 mg/dL) hypertriglyceridemia represents <10% of the overall
                 utilization of VASCEPA. It is important to note that, unlike the
                 Hikma generic, VASCEPA is also indicated for cardiovascular (CV)
                 risk reduction on top of statin therapy. The Hikma generic does not
                 have an FDA-approved indication for CV risk reduction.


  Ex. GG (emphasis added).

                                                   19
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 20 of 54 PageID #: 386




         88.   In the letter, Amarin also informed the recipients that it had “sued Hikma for patent

  infringement for encouraging use of its generic product in the CV risk reduction indication.

  Amarin maintains patent exclusivity for CV risk reduction, and the Hikma generic should not be

  dispensed for this indication.” Ex. GG.

         89.   Thus, Health Net was or should have been aware that actions that encourage the sale

  or use of Hikma’s generic version of VASCEPA® for the CV Indication would induce

  infringement of the patents-in-suit.

         90.   Further, on November 16, 2020, even before filing this lawsuit against Hikma,

  Amarin held a clinical review meeting with Envolve, which, on information and belief, provides

  PBM services to Health Net. This meeting was attended by several people from Health Net’s PBM

  Envolve, including Mr. Mike Flynn, who served as Amarin’s contact for Health Net. At that

  meeting, Amarin discussed the clinical data to support VASCEPA®’s CV Indication, as well as

  detailed how the approved indications on the labels for VASCEPA® and Hikma’s generic version

  of VASCEPA® differed.

         91.   In the alternative, Health Net is at least aware as of the service of this Amended

  Complaint that its actions encourage the sale or use of Hikma’s generic version of VASCEPA®

  for the CV indication, and that those actions would induce infringement of the patents-in-suit.

                ACTS GIVING RISE TO THIS ACTION FOR THE HIKMA
               DEFENDANTS’ INFRINGEMENT OF THE PATENTS-IN-SUIT

         92.   The Drug Price Competition and Patent Term Restoration Act of 1984, commonly

  known as the “Hatch-Waxman Act,” amended the Federal Food, Drug, and Cosmetic Act

  (“FDCA”) and governs approvals of generic drugs. Under Section 505(j) of the amended FDCA,

  codified at 21 U.S.C. § 355(j), companies wishing to bring a generic version of a branded




                                                  20
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 21 of 54 PageID #: 387




  prescription drug to market can submit an Abbreviated New Drug Application (“ANDA”) to the

  FDA.

         93.   The ANDA process allows the generic drug company to avoid the expensive clinical

  trials required of an NDA holder to demonstrate a drug’s safety and effectiveness by relying on

  the original NDA submission for that purpose. This process results in an enormous cost and time

  savings to the generic drug company. Reliance on the innovator company’s data and the ability to

  “free ride” on the innovator company’s development saves the generic drug company millions of

  dollars and years in development and clinical research costs.

         94.   The Hatch-Waxman Act also contains provisions meant to balance the competing

  interests of innovator and generic drug companies. When seeking ANDA approval, the generic

  applicant must consult the Orange Book and make certain certifications with respect to each patent

  listed for the branded drug. The generic applicant can certify that no patent information appears

  in the Orange Book (“Paragraph I certification”); that the listed patent has already expired

  (“Paragraph II certification”); that the applicant will not market the generic version before the date

  on which the patent will expire (“Paragraph III certification”); or that the patent is invalid or will

  not be infringed by the manufacture, use, or sale of the drug for which the ANDA is submitted

  (“Paragraph IV certification”). 21 U.S.C. § 355(j)(2)(A)(vii)(I)-(IV). When a Paragraph IV

  certification is made, the generic applicant must also provide notice of the certification to the

  innovator company, who can choose to enforce its patents in federal court.

         95.   When the listed patent is a method-of-use patent, like the Asserted Patents, the

  generic applicant can attempt to seek FDA approval to label its drug only for uses not covered by

  the patent, in which case a statement is submitted under 21 U.S.C. § 355(j)(2)(A)(viii), commonly

  known as a “Section viii statement” or “Section viii carve-out,” in place of a patent certification.



                                                   21
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 22 of 54 PageID #: 388




  The generic applicant is not obligated to provide notice of a Section viii statement to the innovator

  company.

         96.   For an Orange Book-listed method-of-use patent that has not expired, whether to

  make a Paragraph III or Paragraph IV certification or a Section viii statement is a calculated

  business decision the generic applicant makes after evaluating the associated commercial risks.

         97.   It is the generic applicant’s responsibility to ensure that the marketing and sale of its

  ANDA product (including the associated labeling, not limited to the Indications and Usage section)

  pursuant to a Section viii statement does not infringe the patents referenced in the Section viii

  statement. Indeed, FDA describes its role with respect to patents as “ministerial,” has observed

  that it “lack[s] expertise in patent matters,” and does not make patent infringement determinations

  when reviewing the labeling associated with a Section viii statement. 68 Fed. Reg. 36,683. Courts

  have found generic manufacturer’s labels, approved subject to a Section viii statement, to

  nonetheless be evidence of patent infringement.

         98.   The Orange Book also contains therapeutic equivalence ratings for multisource

  prescription drug products. The agency developed these ratings in the 1970s in response to states

  that requested guidance as they implemented laws to encourage generic substitution. FDA has

  explained that an AB rating reflects a decision that a generic drug is therapeutically equivalent to

  a branded drug when the generic drug is used as labeled, and it does not reflect a decision of

  therapeutic equivalence for off-label uses.

         99.   On information and belief, on or about September 21, 2016, Hikma (through its

  predecessor) submitted ANDA No. 209457 for generic copies of VASCEPA® (icosapent ethyl) 1

  mg under section 505(j) of the FDCA.




                                                   22
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 23 of 54 PageID #: 389




         100. On information and belief, Hikma Pharmaceuticals USA, Inc. is the current owner of

  ANDA No. 209457.

         101. As an ANDA filer, Hikma was required to provide to FDA patent certifications or

  Section viii statements addressing each of the patents timely listed in the Orange Book for

  VASCEPA® before FDA finally approved ANDA No. 209457. 21 C.F.R. § 314.94(a)(12).

         102. At the time the Asserted Patents were listed in the Orange Book, FDA had not yet

  finally approved ANDA No. 209457. Thus, before FDA’s final approval of ANDA No. 209457

  in May 2020, Hikma was required to provide to FDA either patent certifications or Section viii

  statements as to the Asserted Patents. 21 C.F.R. § 314.94(a)(12).

         103. On information and belief, Hikma knew, at least because of the Asserted Patents’

  listing in the Orange Book as covering VASCEPA®, that use of icosapent ethyl just like

  VASCEPA® would constitute direct infringement of the Asserted Patents.

         104. On information and belief, Hikma submitted to FDA Section viii statements with

  respect to the Asserted Patents after January 9, 2020 and before May 21, 2020.

         105. On information and belief, on or about May 21, 2020, the FDA granted final approval

  for Hikma’s ANDA No. 209457 with Section viii statements for the Asserted Patents, including

  labeling prepared by Hikma with full knowledge of the Asserted Patents.

         106. On information and belief, a true and correct copy of Hikma’s labeling that is

  provided with its icosapent ethyl capsules, and reflecting its Section viii statement strategy for the

  Asserted Patents, is attached hereto as Exhibit K (“Hikma’s Label”).

         107. Like the current VASCEPA® label, Hikma’s Label does not include the CV

  Limitation of Use. Compare Ex. D with Ex. K at Highlights of Prescribing Information and




                                                   23
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 24 of 54 PageID #: 390




  Sections 1 and 14. As shown below, the relevant sections of Hikma’s Label lack the CV Limitation

  of Use:




  Ex. K at Highlights of Prescribing Information.




  Ex. K at § 1.




  Ex. K at § 14.

            108. On information and belief, from the time Hikma submitted ANDA No. 209457 to

  FDA in September 2016 and until Hikma submitted to FDA Section viii statements with respect

                                                    24
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 25 of 54 PageID #: 391




  to the Asserted Patents, the proposed label for Hikma’s icosapent ethyl capsules prepared by

  Hikma contained the CV Limitation of Use. On information and belief, on or about the date on

  which it submitted to FDA Section viii statements with respect to the Asserted Patents, Hikma

  intentionally amended the proposed labeling for its icosapent ethyl capsules to remove the CV

  Limitation of Use. On information and belief, with knowledge of the Asserted Patents, Hikma

  removed the CV Limitation of Use from the Hikma Label so that healthcare providers and patients

  would believe that Hikma’s generic icosapent ethyl capsules could be and should be used just like

  VASCEPA®, including to reduce the risk of CV events per the CV Indication awarded to

  VASCEPA®. Hikma’s removal of the CV Limitation of Use from the Hikma Label demonstrates

  Hikma’s specific intent to induce infringement of the Asserted Patents.

         109. On information and belief, Hikma has always intended for its icosapent ethyl capsules

  to be used in the place of VASCEPA® for all of VASCEPA®’s uses. On information and belief,

  Hikma developed its product based on market assumptions that included the entirety of

  VASCEPA®’s sales, not just for sales resulting from treatment pursuant to the Severe

  Hypertriglyceridemia Indication.

         110. On information and belief, Hikma was and is aware that over 75% of the sales of

  VASCEPA® since 2013 are for uses other than the Severe Hypertriglyceridemia Indication,

  including uses to reduce CV events. Ex. W (Nevada Case, D.I. 373) ¶ 115. At the trial concerning

  Hikma’s infringement of the patents related to the Severe Hypertriglyceridemia Indication,1

  Hikma, through its counsel, repeatedly argued that the “vast majority” of prescriptions for

  VASCEPA® are for uses other than for the Severe Hypertriglyceridemia Indication. Ex. W




  1
   Amarin Pharma, Inc. et al. v. Hikma Pharmaceuticals USA, Inc. et al., Case No. 1:16-cv-
  02525-MMD-NJK (D. Nev.) [hereinafter the “Nevada Case”].
                                                 25
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 26 of 54 PageID #: 392




  (Nevada Case, D.I. 377) ¶ 440; Ex. AA (Nevada Case Trial Tr.) at 1252-1253 (Hoffman); see also

  Ex. Q (Nevada Case DDX 1-36); Ex. R (Nevada Case DDX 8.13). At trial in the Nevada Case,

  Hikma, through its counsel, acknowledged that there are “several reasons why a physician might

  prescribe Vascepa (or the Hikma Defendants’ ANDA Products) … other than to treat severe

  hypertriglyceridemia,” including to reduce cardiovascular risk. Ex. W (Nevada Case, D.I. 377) ¶

  116.

            111. On information and belief, Hikma is aware and intends that its generic product, which

  Hikma describes as AB rated to VASCEPA® for “hypertriglyceridemia,” will be substituted for

  all    VASCEPA®        prescriptions,   not   just    the   prescriptions   directed   to   the   Severe

  Hypertriglyceridemia Indication. See Ex. T (“Hikma’s Website”). Hikma Pharmaceuticals PLC

  issued a press release on March 31, 2020 referencing “Hikma’s generic version of Amarin

  Corporation’s Vascepa® (icosapent ethyl) 1 gm capsules.” A true and correct copy of this press

  release, obtained from Hikma’s website is attached hereto as Exhibit L (“Hikma’s March 2020

  Press Release”).

            112. In Hikma’s March 2020 Press Release, Hikma stated that “Vascepa® is a prescription

  medicine that is indicated, in part, as an adjunct to diet to reduce triglyceride levels in adult patients

  with severe (≥500 mg/dL) hypertriglyceridemia. According to IQVIA, US sales of Vascepa®

  were approximately $919 million in the 12 months ending February 2020.” Ex. L (emphasis

  added).

            113. The $919 million in Vascepa® sales referenced in Hikma’s March 2020 Press

  Release includes sales for all uses of Vascepa®, including the CV Indication (which Hikma knew

  made up more than 75% of VASCEPA®’s sales).




                                                       26
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 27 of 54 PageID #: 393




         114. Hikma’s March 2020 Press Release does not state that Hikma’s “generic version” of

  VASCEPA® should not be used for the CV Indication or that the effect of icosapent ethyl on

  cardiovascular mortality and morbidity had not been determined. See Ex. L.

         115. Hikma’s March 2020 Press Release communicates to and instructs healthcare

  providers and patients that Hikma’s “generic version” of VASCEPA® should be used for all the

  same indications as VASCEPA®, including to reduce the risk of CV events per the CV Indication

  awarded to VASCEPA®, and thus promotes and encourages that use.

         116. Hikma’s March 2020 Press Release demonstrates Hikma’s specific intent to

  encourage infringement of the Asserted Patents.

         117. On information and belief, in mid-October 2020, Hikma purported to remove the

  March 2020 Press Release from the “Newsroom” page of its website. On information and belief,

  that action demonstrates Hikma’s knowledge that the March 2020 Press Release encourages

  healthcare providers and patients to use Hikma’s “generic version” of VASCEPA® for all the

  same indications as VASCEPA®, including to reduce the risk of CV events per the CV Indication

  awarded to VASCEPA® and as claimed in the Asserted Patents. However, Hikma’s March 2020

  Press Release is still accessible as of November 30, 2020 on Hikma’s website at the following

  URL:         https://www.hikma.com/media/2766/vascepa-press-release-positive-march-30-2020-

  720pmet-final.pdf.

         118. Hikma Pharmaceuticals PLC issued a press release on September 3, 2020 referencing

  “Hikma’s generic version of Vascepa® (icosapent ethyl) 1 gm [capsules].” A true and correct

  copy of this press release is attached hereto as Exhibit M (“Hikma’s September 2020 Press

  Release”).




                                                27
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 28 of 54 PageID #: 394




          119. In Hikma’s September 2020 Press Release, Hikma stated that “Vascepa® is a

  prescription medicine that is indicated, in part, as an adjunct to diet to reduce triglyceride levels

  in adult patients with severe (≥500 mg/dL) hypertriglyceridemia. According to IQVIA, US sales

  of Vascepa® were approximately $1.1 billion in the 12 months ending July 2020.” Ex. M

  (emphasis added).

          120. The $1.1 billion in Vascepa® sales referenced in Hikma’s September 2020 Press

  Release includes sales for all uses of Vascepa®, including the CV Indication (which Hikma knew

  made up more than 75% of sales).

          121. Hikma’s September 2020 Press Release does not state that Hikma’s “generic version”

  of VASCEPA® should not be used for the CV Indication or that the effect of icosapent ethyl on

  cardiovascular mortality and morbidity had not been determined. See Ex. M.

          122. Hikma’s September 2020 Press Release communicates to and instructs healthcare

  providers and patients that Hikma’s “generic version” of VASCEPA® should be used for all the

  same indications as VASCEPA®, including to reduce the risk of CV events per the CV Indication

  awarded to VASCEPA® and as claimed in the Asserted Patents, and thus promotes and encourages

  that use.

          123. Hikma’s September 2020 Press Release demonstrates Hikma’s specific intent to

  encourage infringement of the Asserted Patents.

          124. On information and belief, in mid-October 2020, Hikma purported to remove the

  September 2020 Press Release from the “Newsroom” page of its website. On information and

  belief, that action demonstrates Hikma’s knowledge that the September 2020 Press Release

  encourages healthcare providers and patients to use Hikma’s “generic version” of VASCEPA®

  for all the same indications as VASCEPA®, including to reduce the risk of CV events per the CV



                                                   28
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 29 of 54 PageID #: 395




  Indication awarded to VASCEPA®. However, Hikma’s September 2020 Press Release is still

  accessible as of November 30, 2020 on Hikma’s website at the following URL:

  https://www.hikma.com/media/2836/vascepa-statement-september-2020-vfinal.pdf.

         125. Further, Hikma has launched its generic version of VASCEPA® and promoted to the

  market, including on its website, that it is “AB” rated in the “Therapeutic Category:

  Hypertriglyceridemia.” A copy of the product information for Hikma’s Icosapent Ethyl Capsules

  communicated on Hikma’s Website is reproduced below with a green annotation.




  See Ex. T.

         126. Notably, the “Therapeutic Category” information for Hikma’s Icosapent Ethyl

  Capsules communicated on Hikma’s Website—“Hypertriglyceridemia”—does not match and is

  broader than the Indications and Usage sections of Hikma’s Label, which includes only the Severe


                                                29
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 30 of 54 PageID #: 396




  Hypertriglyceridemia Indication (i.e., triglycerides ≥ 500 mg/dL). Moreover, Hikma’s Label does

  not include the CV Limitation of Use included on the original VASCEPA® label. Compare Ex.

  K, with Ex. E.

         127. Hikma’s March and September 2020 Press Releases, together with Hikma’s Website

  that identifies and describes its generic version of VASCEPA® as “AB” rated in the therapeutic

  category “Hypertriglyceridemia,” and the Hikma Label, instruct, promote, and encourage

  healthcare providers and patients to administer Hikma’s generic icosapent ethyl capsules to

  hypercholesterolemia patients with triglycerides of at least about 150 mg/dL and HDL-C of less

  than about 40 mg/dL and who are taking a statin, to reduce the risk of occurrence of a

  cardiovascular event, as covered by claims of the Asserted Patent.

         128. As described above, the totality of Hikma’s March 2020 Press Release and September

  2020 Press Release, the Hikma Label, and the Hikma Website, instruct, promote, and encourage

  healthcare providers and patients to administer Hikma’s icosapent ethyl capsules just like

  VASCEPA® including to reduce the risk of CV events per the CV Indication awarded to

  VASCEPA®.

         129. On information and belief, Hikma knew that when an AB-rated generic drug is

  available, many pharmacies and/or third party payers of prescription drugs (e.g., health insurance

  plans, Medicare and Medicaid programs) have adopted policies that encourage or require the

  substitution of the AB-rated generic drugs for the branded drugs, regardless of whether the generic

  drug label includes all the indications in the branded drug labeling. Some (but not all) states have

  similar policies. As a result, on information and belief, Hikma knew and intended that its generic

  product would be substituted for all VASCEPA® prescriptions, not just the prescriptions directed

  to the Severe Hypertriglyceridemia Indication.



                                                   30
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 31 of 54 PageID #: 397




         130. Like the VASCEPA® label, Hikma’s Label encourages, promotes, and instructs

  treating patients who present with, as determined by blood draw (see, e.g., Ex. K, § 2 (“Assess

  lipid levels before initiating therapy.”)), (a) a baseline total cholesterol level of ≥ 220 mg/dL, which

  a skilled artisan would recognize as signifying hypercholesterolemia (see, e.g., id. § 14.2, tbl. 2

  (for treatment group, “baseline” “TG (mg/dL)” is 254)); (b) a baseline triglyceride level ≥ 150

  mg/dL (see, e.g., id. (for treatment group, “baseline” “TG (mg/dL)” is 680); id. § 6.1

  (“Hypertriglyceridemia Trials: In two randomized . . . trials in patients with triglyceride levels

  between 200 and 2000 mg/dL treated for 12 weeks [with icosapent ethyl]. . . .”)); (c) a baseline

  HDL-C level less than 40 mg/dL (see, e.g., id. § 14.2, tbl. 2 (for treatment group, “baseline” “HDL-

  C (mg/dL)” is 27)); and who are (d) concomitantly receiving statin therapy, including for example

  10-80 mg of atorvastatin (see, e.g., id. § 14.2 (“Twenty-five percent of patients were on

  concomitant statin therapy”); id. § 12.3 (“Atorvastatin: In a drug-drug interaction study of 26

  healthy adult subjects, icosapent ethyl 4 g/day at steady-state did not significantly change the

  steady-state AUCτ or Cmax of atorvastatin, 2-hydroxyatorvastatin, or 4-hydroxyatorvastatin when

  co-administered with atorvastatin 80 mg/day at steady state.”)), and (e) have not had a previous

  cardiovascular event (see, e.g., id. at Patient Information leaflet (“Heart rhythm problems which

  can be serious and cause hospitalization have happened in people who take icosapent ethyl,

  especially in people who have heart (cardiovascular) disease or diabetes with a risk factor for heart

  (cardiovascular) disease, or who have had heart rhythm problems in the past.”) (emphases added);

  id. § 17 (“Advise the patient to read the FDA-approved patient labeling before starting icosapent

  ethyl (Patient Information).”)).

         131. Like the VASCEPA® label, Hikma’s Label encourages, promotes, and instructs

  treating patients who present with (a) established cardiovascular disease (see, e.g., Ex. K at Patient



                                                    31
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 32 of 54 PageID #: 398




  Information leaflet (“Heart rhythm problems which can be serious and cause hospitalization have

  happened in people who take icosapent ethyl, especially in people who have heart (cardiovascular)

  disease or diabetes with a risk factor for heart (cardiovascular) disease, or who have had heart

  rhythm problems in the past.”) (emphasis added); id. § 17 (“Advise the patient to read the FDA-

  approved patient labeling before starting icosapent ethyl (Patient Information).”), (b) a fasting

  baseline triglyceride level of about 135 mg/dL to about 500 mg/dL (see, e.g., id. § 14.2 (“Patients

  whose baseline TG levels were between 500 and 2,000 mg/dL were enrolled in this study . . . .”);

  id. § 6.1 (“Hypertriglyceridemia Trials: In two randomized . . . trials in patients with triglyceride

  levels between 200 and 2000 mg/dL treated for 12 weeks [with icosapent ethyl]. . . .”)), and (c) a

  fasting baseline LDL-C level of about 40 mg/dL to about 100 mg/dL (see, e.g., id. § 14.2, tbl. 2

  (for treatment group, “baseline” “LDL-C (mg/dL)” is 91)), (d) with about 4 g of icosapent ethyl

  (ethyl icosapentate) per day (see id. § 2.2)).

         132. In addition, Hikma’s 2020 Label states in its Patient Information leaflet: “Medicines

  are sometimes prescribed for purposes other than those listed in a Patient Information leaflet.” See

  Ex. K. At trial, one of Hikma’s physician experts pointed to this sentence during trial that “most

  often we use this medication for reasons other than the MARINE data, and in the patient

  information section it specifically tells the patients that we would potentially do that.”    Ex. X

  (Nevada Case, Trial Tr.) at 617.

         133. Thus, a healthcare provider with knowledge of the significance of FDA approving

  VASCEPA® for the CV Indication, and the consequential removal of the CV Limitation of Use

  from the VASCEPA® label in conjunction with that approval, the contents of Hikma’s March and

  September 2020 Press Releases, Hikma’s Website, and Hikma’s Label, will inevitably practice at

  least the methods the ’537 and ’861 patents by administering icosapent ethyl to at least some



                                                   32
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 33 of 54 PageID #: 399




  patients with the characteristics required by those claims and at a dose of 4g per day, including for

  a period effective to reduce risk of cardiovascular death.

         134. Like the VASCEPA® label, Hikma’s Label encourages, promotes and instructs

  treating patients who present with (a) mixed dyslipidemia (see, e.g., Ex. K, § 14.2 (“Patients whose

  baseline TG levels were between 500 and 2,000 mg/dL were enrolled in this study . . . .”); id. §

  6.1 (“Hypertriglyceridemia Trials: In two randomized . . . trials in patients with triglyceride levels

  between 200 and 2000 mg/dL treated for 12 weeks [with icosapent ethyl]. . . .”); id. § 14.2, tbl. 2

  (for treatment group, “baseline” “LDL-C (mg/dL)” is 91)); id. § 14.2, tbl. 2 (for treatment group,

  “baseline” “HDL-C (mg/dL)” is 27), and (b) who are on statin therapy (see, e.g., id. § 14.2

  (“Twenty-five percent of patients were on concomitant statin therapy”), with (c) a pharmaceutical

  composition comprising about 4 g of icosapent ethyl (ethyl eicosapentaenoate) per day and not

  more than about 5%, by weight of all fatty acids, docosahexaenoic acid or its esters (see, e.g., id.

  § 2.2; Nevada Case, D.I. 381 (Bench Order) at 8 (“The ‘pharmaceutical composition’ in Hikma’s

  ANDA Product, if approved, will comprise ‘at least about 96% by weight of all fatty acids present,

  ethyl eicosapentaenoate[,] and substantially no docosahexaenoic acid or its esters . . . .”), to (d)

  effect a reduction in fasting triglyceride levels in the subject (see, e.g., Ex. K at § 1 (“Icosapent

  ethyl is indicated as an adjunct to diet to reduce triglyceride (TG) levels in adult patients with

  severe (≥500 mg/dL) hypertriglyceridemia.”)); and (e) wherein the patients exhibit a reduction in

  hs-CRP compared to placebo control (see, e.g., Ex. U (Ballantyne) at abstract, Fig. 3, 5.).

         135. For all the reasons set forth above, Hikma knows of and specifically intends for

  healthcare providers to administer its icosapent ethyl capsules in the place of VASCEPA® and to

  practice the methods of the Asserted Patents by administering icosapent ethyl to at least some

  patients with the characteristics required by those claims in the dose and for the duration required



                                                   33
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 34 of 54 PageID #: 400




  by those claims, and for the purposes recited in those claims, and its labeling and marketing

  materials promote, encourage, and instruct healthcare providers to practice the methods of the

  Asserted Patents.

                      ACTS GIVING RISE TO THIS ACTION FOR HEALTH NET’S
                            INFRINGEMENT OF THE PATENTS-IN-SUIT

         136. Amarin incorporates paragraphs 1 to 135 as if fully set forth herein.

         137. On information and belief, Health Net offers a variety of different health insurance

  plans and /or prescription drug benefit plans, on its own or through its subsidiaries, throughout the

  United States. On information and belief, Health Net contracts with Envolve to provide pharmacy

  benefit management (“PBM”) services for many of Health Net’s plans. On information and belief,

  Health Net sets the benefits and chooses which drugs it will cover and pay for on its formularies.

         138. Before the launch of the Hikma Defendants’ generic version of VASCEPA®,

  VASCEPA® was the only pure EPA product approved by FDA.

         139. VASCEPA® was covered by Health Net health insurance plans and appeared on

  formularies used by Health Net as a covered drug before the approval and launch of the Hikma

  Defendants’ generic version of VASCEPA®. At that time, it was the only pure EPA (icosapent

  ethyl) product covered by or on formularies used by Health Net.

         140. After the launch of the Hikma Defendants’ generic version of VASCEPA®, Health

  Net added the generic product to formularies, meaning that it would provide insurance coverage

  and/or payment for Hikma’s generic version of VASCEPA®.

         141. For example, the Health Net 2021 Classic Formulary and the Health Net 2021 Prime

  Formulary, which, on information and belief, are both formularies for Health Net’s Medicare

  business, include Hikma’s generic version of VASCEPA®, referred to as “icosapent ethyl caps.”




                                                   34
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 35 of 54 PageID #: 401




  Exs. CC and DD. In addition, Hikma’s generic version of VASCEPA® is included in Health Net’s

  2021 Essential Rx Drug List formulary. Ex. EE.

         142. Indeed, the Health Net 2021 Classic Formulary and the Health Net 2021 Prime

  Formulary encourage the prescription and use of Hikma’s generic version of VASCEPA®.

         143. VASCEPA® is on these formularies as a tier 3 drug. Ex. CC at 25; Ex. DD at 23.

  By contrast, Hikma’s generic version of VASCEPA®, referred to as “icosapent ethyl caps” (in

  lower case italics), is on the Health Net 2021 Classic Formulary and the Health Net 2021 Prime

  Formulary as a tier 1 drug. Id.

         144. Health Net makes no distinction on its formulary listing for Hikma’s generic version

  of VASCEPA® with respect to the CV Indication versus the Severe Hypertriglyceridemia

  Indication, even though Hikma’s generic version of VASCEPA® is not approved for the former.

  Thus, Hikma’s generic version of VASCEPA® is on tier 1 for all potential uses of the drug, and

  not merely for its approved Severe Hypertriglyceridemia Indication. By so doing, Health Net has

  intentionally disregarded the patent rights associated with the CV Indication asserted in this action.

         145. On information and belief, the placement of a drug on a lower tier leads to a lower

  patient copayment than placement of a drug on a higher tier. Thus, on information and belief, as

  a tier 1 drug, Hikma’s generic version of VASCEPA® has a lower patient copayment than

  VASCEPA®.

         146. Health Net’s inclusion of the Hikma Defendants’ generic version of VASCEPA® at

  tier 1 on the Health Net 2021 Classic Formulary and the Health Net 2021 Prime Formulary

  encourages pharmacists to dispense it and patients to use it instead of VASCEPA® given

  VASCEPA®’s placement on tier 3, for both the Severe Hypertriglyceridemia Indication and the




                                                   35
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 36 of 54 PageID #: 402




  patented CV Indication, even though Hikma’s generic version of VASCEPA® is not approved by

  the FDA for the patented CV Indication.

         147. The Health Net 2021 Classic Formulary and the Health Net 2021 Prime Formulary

  also promote and encourage the use of Hikma’s generic version of VASCEPA® in other ways.

  Both formularies state that “[o]ur plan covers both brand name and generic drugs. A generic drug

  is approved by FDA as having the same active ingredient as the brand name drug. Generally,

  generic drugs cost less than brand name drugs.” Exs. CC and DD at iii.

         148. Both formularies also state that “We may immediately remove a brand name drug on

  our Drug List if we are replacing it with a new generic drug that will appear on the same or lower

  cost sharing tier and with the same or fewer restrictions. Also, when adding the new generic drug,

  we may decide to keep the brand name drug on our Drug List, but immediately move it to a

  different cost-sharing tier or add new restrictions. If you are currently taking that brand name

  drug, we may not tell you in advance before we make that change, but we will later provide you

  with information about the specific change(s) we have made.” Exs. CC and DD at i.

         149. In addition, on information and belief, with the Health Net 2021 Classic Formulary

  and the Health Net 2021 Prime Formulary, Health Net covers and directs payment for Hikma’s

  generic version of VASCEPA® for both the Severe Hypertriglyceridemia Indication, for which it

  is FDA approved, and the CV Indication, for which Hikma did not seek or receive FDA approval.

         150. Because Health Net covers and directs payment for the Hikma Defendants’ generic

  version of VASCEPA® for prescriptions for both the Severe Hypertriglyceridemia Indication and

  the CV Indication, Health Net knows and intends that it is covering and directing payment for

  prescriptions of Hikma’s generic version of VASCEPA® for the CV Indication.




                                                 36
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 37 of 54 PageID #: 403




         151. On information and belief, Health Net knows that when an AB-rated generic drug is

  available, many pharmacies have adopted policies that encourage or require the substitution of the

  AB-rated generic drugs for the branded drugs, regardless of whether the generic drug label includes

  all the indications in the branded drug labeling. Some (but not all) states have similar policies. As

  a result, on information and belief, Health Net knew and intended that its generic product would

  be substituted for all VASCEPA® prescriptions, not just the prescriptions directed to the Severe

  Hypertriglyceridemia Indication.

         152. Indeed, available market data indicates that less than 10% of the prescriptions of

  VASCEPA® are currently in the Severe Hypertriglyceridemia population and thus could be

  covered under the Severe Hypertriglyceridemia Indication. And Amarin stated in its December

  11, 2020 letter to payers that “[s]evere (≥500 mg/dL) hypertriglyceridemia represents <10% of the

  overall utilization of VASCEPA.” Ex. GG. On information and belief, Health Net would have

  been aware of this or similar data and would have known and understood that the vast majority of

  prescriptions for VASCEPA® are for the CV Indication, for which Hikma’s generic version of

  VASCEPA® does not have FDA approval. Thus, Health Net would have known, understood, and

  intended that, in covering and directing payment for Hikma’s generic version of VASCEPA® for

  any indication it may be prescribed for, it was covering and directing payment for Hikma’s generic

  version of VASCEPA® for the CV Indication.

         153. In addition, before the approval of Hikma’s generic version of VASCEPA®,

  VASCEPA® was on Health Net’s Essential Rx Drug List, which, on information and belief, relates

  to Health Net’s commercial business, as a covered drug, but it was only covered if it was being

  prescribed for a condition that was listed on Health Net’s Prior Authorization (“PA”) form for

  VASCEPA®. Ex. HH.



                                                   37
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 38 of 54 PageID #: 404




          154. Health Net’s PA for VASCEPA® lists both of the FDA-approved indications for

  VASCEPA®—the Severe Hypertriglyceridemia Indication and the CV Indication. Ex. HH. It

  then details the criteria that must be met before VASCEPA® can be covered. For “Initial Approval

  Criteria,” the PA includes two options: (1) “Hypertriglyceridemia without ASCVD,” where the

  patient has “[f]asting triglycerides ≥ 500 mg/dL,” and (2) “Reduction of Cardiovascular Disease

  Risk” with “[d]ocumentation (labs must be within 90 days) of fasting triglycerides between 150-

  499 mg/dL” and, “[f]or members on statin therapy,” “Vascepa is prescribed in conjunction with a

  statin at the maximally tolerated dose.” Ex. HH.

          155. The VASCEPA® PA, and the information that it requires be collected, demonstrates

  that Health Net is aware that VASCEPA® is prescribed for two indications—the Severe

  Hypertriglyceridemia Indication and the CV Indication.

          156. After the launch of the Hikma Defendants’ generic version of VASCEPA®, Health

  Net added that generic version to its Health Net Essential Drug list. (Ex EE (formulary from

  website) at 37.) Health Net characterizes this list as including “a list of drugs covered by Health

  Net” that “is selected by Health Net, along with a team of health care providers.” Ex. II.

          157. The Health Net Essential Rx Drug List currently includes Hikma’s generic version

  of VASCEPA®, referred to as “icoaspent ethyl caps.” Ex. EE at 28. As with the Health Net 2021

  Classic Formulary and the Health Net 2021 Prime Formulary, the Health Net Essential Rx Drug

  list includes VASCEPA® as a tier 3 drug and Hikma’s generic version of VASCEPA® (icosapent

  ethyl caps) as a tier 1 drug. (Id.)

          158. When an insurance provider covers a medication, and particularly when it covers it

  at a lower tier, it employs the economic incentive of lower patient copayments to encourage

  pharmacists to fill prescriptions with that medication, and encourages patients to use that



                                                  38
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 39 of 54 PageID #: 405




  medication. Health Net’s coverage of the Hikma Defendants’ generic version of VASCEPA® as

  a tier 1 drug on the Essential Rx Drug List encourages pharmacists to dispense it and patients to

  use it, particularly as compared to VASCEPA®, which is on tier 3.

         159. In addition, like it does for VASCEPA®, the Health Net Essential Rx Drug List

  requires a PA for the Hikma Defendants’ generic version of VASCEPA® that details the criteria

  that must be met before it can be covered. Ex. EE at 28. On information and belief, the PA used

  for the Hikma Defendants’ generic version of VASCEPA® collects the same information as the

  PA for VASCEPA®. Thus, it collects information as to whether the drug is being prescribed for

  the Severe Hypertriglyceridemia Indication or the CV Indication. Health Net’s use of this PA for

  the Hikma Defendants’ generic version of VASCEPA® demonstrates that Health Net knows what

  indication the product is being prescribed for, and chooses to cover it for both indications.

         160. On information and belief, Health Net, for the Health Net Essential Rx Drug List,

  covers the Hikma Defendants’ generic version of VASCEPA® if it meets any of the conditions on

  the PA. In other words, on information and belief, Health Net covers the Hikma Defendants’

  generic version of VASCEPA® for prescriptions for both the Severe Hypertriglyceridemia

  Indication and the CV Indication. And based on the PA, Health Net knows and intends that it is

  covering prescriptions of Hikma’s generic version of VASCEPA® for the CV Indication.

         161. Because Health Net, on its the Health Net Essential Rx Drug List, covers and directs

  payment for the Hikma Defendants’ generic version of VASCEPA®, for prescriptions for patients

  meeting either the Severe Hypertriglyceridemia Indication or the CV Indication, it is aware and

  intends and causes some pharmacies to dispense, and some patients to use, the product for the CV

  Indication.




                                                   39
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 40 of 54 PageID #: 406




         162. On information and belief, based on Health Net’s actions, pharmacies are dispensing,

  and patients are using, Hikma’s generic version of VASCEPA® for the CV indication. Indeed,

  current data shows that Hikma’s generic version of VASCEPA® has over 20% of the total volume

  of VASCEPA® for Health Net’s business.

                                                  COUNT I

     (Infringement of the ’537 Patent Under 35 U.S.C. § 271(b) by the Hikma Defendants)

         163. Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

         164. On information and belief the Hikma Defendants have been and are inducing others

  to infringe the ’537 patent in this District and elsewhere in the United States by making, offering

  to sell, selling, importing, and otherwise promoting and distributing highly pure icosapent ethyl

  capsules to reduce the occurrence of a cardiovascular event, including a fatal cardiovascular event,

  in hypercholesterolemia patients with triglycerides of at least 150 mg/dL, HDL-C of less than 40

  mg/dL, who have not previously had a cardiovascular event, and are taking a 3-hydroxy-3-

  methylglutaryl coenzyme A reductase inhibitor (i.e., a statin), including for example atorvastatin

  at a daily dose from 5 to 120 mg, by administering highly pure EPA in combination with the statin.

         165. On information and belief, healthcare providers administering and/or patients using

  the Hikma Defendants’ generic version of Vascepa® capsules within the United States do so in

  combination with a statin to, among other reasons, reduce the occurrence of a cardiovascular event

  in the patient population recited in claim 1 of the ’537 patent, and thus directly infringe at least

  one claim of the ’537 patent.

         166. On information and belief, the Hikma Defendants possessed the specific intent to

  encourage direct infringement of the ’537 patent.        On information and belief, the Hikma




                                                  40
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 41 of 54 PageID #: 407




  Defendants knew about the ’537 patent at least as of when it was listed in the Orange Book and

  before performing the activities referenced in paragraph 121.

         167. Alternatively, the Hikma Defendants subjectively believed that there was a high

  probability that the use of icosapent ethyl capsules for reducing the occurrence of a cardiovascular

  event, including a fatal cardiovascular event, in hypercholesterolemia patients with triglycerides

  of at least 150 mg/dL, HDL-C of less than 40 mg/dL, who have not previously had a cardiovascular

  event, and are taking a 3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor (i.e., a statin),

  including for example atorvastatin at a daily dose from 5 to 120 mg, by administering highly pure

  EPA in combination with the statin, was protected by a valid patent, and that the activities

  referenced in paragraph 121 would actively induce infringement of the patent, but took deliberate

  steps to avoid confirming those facts, and therefore willfully blinded themselves to the infringing

  nature of their sales of a generic version of VASCEPA®.

         168. On information and belief, the Hikma Defendants knew that the administration or use

  of their generic version of VASCEPA® would be for reducing the occurrence of a cardiovascular

  event, including a fatal cardiovascular event, in hypercholesterolemia patients with triglycerides

  of at least 150 mg/dL, HDL-C of less than 40 mg/dL, who have not previously had a cardiovascular

  event and are taking a 3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor (i.e., a statin),

  including for example atorvastatin at a daily dose from 5 to 120 mg, by administering highly pure

  EPA in combination with the statin, and so would be an act of direct infringement of the ’537

  patent, and that the activities referenced in paragraph 121 would actively induce direct

  infringement of the ’537 patent. On information and belief, despite such knowledge, the Hikma

  Defendants have been and are actively inducing the infringement of the ’537 patent by others, and

  are doing do willfully and deliberately.



                                                  41
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 42 of 54 PageID #: 408




         169. On information and belief, the Hikma Defendants will continue to induce

  infringement of the ’537 patent unless and until enjoined by the Court.

         170. As a result of the Hikma Defendants’ inducement of infringement of the ’537 patent,

  Plaintiffs have suffered damages, including lost profits.

                                                  COUNT II

     (Infringement of the ’077 Patent Under 35 U.S.C. § 271(b) by the Hikma Defendants)

         171. Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

         172. On information and belief the Hikma Defendants have been and are inducing others

  to infringe the ’077 patent in this District and elsewhere in the United States by making, offering

  to sell, selling, importing, and otherwise promoting and distributing highly pure icosapent ethyl

  capsules to reduce triglycerides in a subject with mixed dyslipidemia by administering about 4 g

  of ethyl eicosapentaenoate per day.

         173. On information and belief, healthcare providers administering and/or patients using

  4 g per day of the Hikma Defendants’ generic version of Vascepa® capsules within the United

  States do so, among other reasons, to reduce fasting triglyceride and hs-CRP levels in patients with

  mixed dyslipidemia, and thus directly infringe at least claim 8 of the ’077 patent.

         174. On information and belief, the Hikma Defendants possessed the specific intent to

  encourage direct infringement of the ’077 patent.           On information and belief, the Hikma

  Defendants knew about the ’077 patent at least as of when it was listed in the Orange Book and

  before performing the activities referenced in paragraph 129.

         175. Alternatively, the Hikma Defendants subjectively believed that there was a high

  probability that the administration and use of 4 g per day of highly pure icosapent ethyl capsules

  for reducing fasting triglyceride and hs-CRP levels in subjects with mixed dyslipidemia was



                                                  42
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 43 of 54 PageID #: 409




  protected by a valid patent, and that the activities referenced in paragraph 129 would actively

  induce infringement of the patent, but took deliberate steps to avoid confirming those facts, and

  therefore willfully blinded themselves to the infringing nature of their sales of a generic version of

  VASCEPA®.

         176. On information and belief, the Hikma Defendants knew that the administration or use

  of their generic version of VASCEPA® would be for daily administration of a 4 g/day dose to

  reduce fasting triglyceride and hs-CRP levels in subjects with mixed dyslipidemia, and so would

  be an act of direct infringement of the ’077 patent, and that the activities referenced in paragraph

  129 would actively induce direct infringement of the ’077 patent. On information and belief,

  despite such knowledge, the Hikma Defendants have been and are actively inducing the

  infringement of the ’077 patent by others, and are doing do willfully and deliberately.

         177. On information and belief, the Hikma Defendants will continue to induce

  infringement of the ’077 patent unless and until enjoined by the Court.

         178. As a result of the Hikma Defendants’ inducement of infringement of the ’077 patent,

  Plaintiffs have suffered damages, including lost profits.

                                                  COUNT III

     (Infringement of the ’861 Patent Under 35 U.S.C. § 271(b) by the Hikma Defendants)

         179. Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

         180. On information and belief the Hikma Defendants have been and are inducing others

  to infringe the ’861 patent in this District and elsewhere in the United States by making, offering

  to sell, selling, importing, and otherwise promoting and distributing highly pure icosapent ethyl

  capsules to reduce the risk of a cardiovascular death in a subject with established cardiovascular

  disease, including subjects with a fasting baseline triglyceride level of about 135 mg/dL to about



                                                   43
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 44 of 54 PageID #: 410




  500 mg/dL and a fasting baseline LDL-C level of about 40 mg/dL to about 100 mg/dL, by

  administering about 4 g of ethyl icosapentate per day for a period effective to reduce risk of

  cardiovascular death.

         181. On information and belief, healthcare providers administering and/or patients using

  4 g per day of the Hikma Defendants’ generic version of Vascepa® capsules within the United

  States do so, among other reasons, to reduce the risk of cardiovascular death in patients with

  established cardiovascular disease, including the patient population recited in claims 1 and 2, and

  thus directly infringe at least claim 1 and 2 of the ’861 patent.

         182. On information and belief, the Hikma Defendants possessed the specific intent to

  encourage direct infringement of the ’861 patent.          On information and belief, the Hikma

  Defendants knew about the ’861 patent at least as of when it was listed in the Orange Book and

  before performing the activities referenced in paragraph 137.

         183. Alternatively, the Hikma Defendants subjectively believed that there was a high

  probability that the administration and use of 4 g per day of icosapent ethyl capsules for reducing

  risk of cardiovascular death in a subject with established cardiovascular disease, including subjects

  with a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and a fasting

  baseline LDL-C level of about 40 mg/dL to about 100 mg/dL, for a period effective to reduce risk

  of cardiovascular death, was protected by a valid patent, and that the activities referenced in

  paragraph 137 would actively induce infringement of the patent, but took deliberate steps to avoid

  confirming those facts, and therefore willfully blinded themselves to the infringing nature of their

  sales of a generic version of VASCEPA®.

         184. On information and belief, the Hikma Defendants knew that the administration or use

  of their generic version of VASCEPA® would be for daily administration of a 4 g/day dose to



                                                    44
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 45 of 54 PageID #: 411




  reduce risk of cardiovascular death in a subject with established cardiovascular disease, including

  subjects with a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and a

  fasting baseline LDL-C level of about 40 mg/dL to about 100 mg/dL, for a period effective to

  reduce risk of cardiovascular death, and so would be an act of direct infringement of the ’861

  patent, and that the activities referenced in paragraph 137 would actively induce direct

  infringement of the ’861 patent. On information and belief, despite such knowledge, the Hikma

  Defendants have been and are actively inducing the infringement of the ’861 patent by others, and

  are doing do willfully and deliberately.

         185. On information and belief, the Hikma Defendants will continue to induce

  infringement of the ’861 patent unless and until enjoined by the Court.

         186. As a result of the Hikma Defendants’ inducement of infringement of the ’861 patent,

  Plaintiffs have suffered damages, including lost profits.

                                                  COUNT IV

            (Infringement of the ’537 Patent Under 35 U.S.C. § 271(b) by Health Net)

         187. Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

         188. On information and belief, by covering and/or directing or providing payment for

  others’ use of the Hikma Defendants’ generic version of VASCEPA® for the CV Indication,

  Health Net has been and is inducing others to use, offer to sell, sell, or otherwise promote or

  distribute the Hikma Defendants’ generic version of VASCEPA® to reduce the occurrence of a

  cardiovascular event, including a fatal cardiovascular event, in hypercholesterolemia patients with

  triglycerides of at least 150 mg/dL, HDL-C of less than 40 mg/dL, who have not previously had a

  cardiovascular event, and are taking a 3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor

  (i.e., a statin), including for example atorvastatin at a daily dose from 5 to 120 mg, by administering



                                                    45
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 46 of 54 PageID #: 412




  the Hikma Defendants’ generic version of VASCEPA® in combination with the statin, thereby

  infringing the ’537 patent.

         189. On information and belief, healthcare providers administering and/or patients using

  the Hikma Defendants’ generic version of VASECPA® capsules within the United States do so in

  combination with a statin to, among other reasons, reduce the occurrence of a cardiovascular event

  in the patient population recited in claim 1 of the ’537 patent, and thus directly infringe at least

  one claim of the ’537 patent.

         190. On information and belief, Health Net possessed the specific intent to encourage

  direct infringement of the ’537 patent. On information and belief, Health Net knew about the ’537

  patent at least as of when the Hikma Defendants’ generic version of VASCEPA® was launched

  with a label listing only the Severe Hypertriglyceridemia Indication; and/or when Amarin

  announced the filing of this lawsuit against the Hikma Defendants; and/or when Amarin sent a

  letter to payers, including Health Net’s contracted Pharmacy Benefit Manufacturer Envolve,

  informing them of the filing of the patent exclusivity for the CV Indication and about this lawsuit

  against the Hikma Defendants, and before performing the activities referenced in paragraph 188.

  In the alternative, Health Net knows about the ’537 patent at least as of the filing of this Amended

  Complaint and continues the activities referenced in paragraph 188.

         191. Alternatively, Health Net subjectively believed that there was a high probability that

  the use of the Hikma Defendants’ generic version of VASCEPA® for reducing the occurrence of

  a cardiovascular event, including a fatal cardiovascular event, in hypercholesterolemia patients

  with triglycerides of at least 150 mg/dL, HDL-C of less than 40 mg/dL, who have not previously

  had a cardiovascular event, and are taking a 3-hydroxy-3-methylglutaryl coenzyme A reductase

  inhibitor (i.e., a statin), including for example atorvastatin at a daily dose from 5 to 120 mg, by



                                                  46
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 47 of 54 PageID #: 413




  administering highly pure EPA in combination with the statin, was protected by a valid patent, and

  that the activities referenced in paragraph 188 would actively induce infringement of the patent,

  but took deliberate steps to avoid confirming those facts, and therefore willfully blinded itself to

  the infringing nature of the use and sale of the Hikma Defendants’ generic version of VASCEPA®.

         192. On information and belief, Health Net knew that the administration or use of the

  Hikma Defendants’ generic version of VASCEPA® would include the use for reducing the

  occurrence   of   a   cardiovascular    event,   including a    fatal   cardiovascular   event,     in

  hypercholesterolemia patients with triglycerides of at least 150 mg/dL, HDL-C of less than 40

  mg/dL, who have not previously had a cardiovascular event and are taking a 3-hydroxy-3-

  methylglutaryl coenzyme A reductase inhibitor (i.e., a statin), including for example atorvastatin

  at a daily dose from 5 to 120 mg, by administering highly pure EPA in combination with the statin,

  and so would be an act of direct infringement of the ’537 patent, and that the activities referenced

  in paragraph 188 would actively induce direct infringement of the ’537 patent. On information

  and belief, despite such knowledge, Health Net has been and is actively inducing the infringement

  of the ’537 patent by others, and is doing do willfully and deliberately.

         193. On information and belief, Health Net will continue to induce infringement of the

  ’537 patent unless and until enjoined by the Court.

         194. As a result of Health Net’s inducement of infringement of the ’537 patent, Plaintiffs

  have suffered damages.

                                                   COUNT V

           (Infringement of the ’077 Patent Under 35 U.S.C. § 271(b) by Health Net)

         195. Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.




                                                   47
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 48 of 54 PageID #: 414




         196. On information and belief, by covering and/or directing or providing payment for

  others’ use of the Hikma Defendants’ generic version of VASCEPA® for the CV Indication,

  Health Net has been and is inducing others to use, offer to sell, sell, or otherwise promote and

  distribute the Hikma Defendants’ generic version of VASCEPA® to reduce triglycerides in a

  subject with mixed dyslipidemia by administering about 4 g of ethyl eicosapentaenoate per day,

  thereby infringing the ’077 patent.

         197. On information and belief, healthcare providers administering and/or patients using

  4 g per day of the Hikma Defendants’ generic version of VASCEPA® capsules within the United

  States do so, among other reasons, to reduce fasting triglyceride and hs-CRP levels in patients with

  mixed dyslipidemia, and thus directly infringe at least claim 8 of the ’077 patent.

         198. On information and belief, Health Net possessed the specific intent to encourage

  direct infringement of the ’077 patent. On information and belief, Health Net knew about the ’077

  patent at least as of when the Hikma Defendants’ generic version of VASCEPA® was launched

  with a label listing only the Severe Hypertriglyceridemia Indication; and/or when Amarin

  announced the filing of this lawsuit against the Hikma Defendants; and/or when Amarin sent a

  letter to payers, including Health Net’s contracted Pharmacy Benefit Manufacturer Envolve,

  informing them of the filing of the patent exclusivity for the CV Indication and about this lawsuit

  against the Hikma Defendants, and before performing the activities referenced in paragraph 196.

  In the alternative, Health Net knows about the ’077 patent at least as of the filing of this Amended

  Complaint and continues the activities referenced in paragraph 196.

         199. Alternatively, Health Net subjectively believed that there was a high probability that

  the administration and use of 4 g per day of the Hikma Defendants’ generic version of

  VASCEPA® for reducing fasting triglyceride and hs-CRP levels in subjects with mixed



                                                  48
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 49 of 54 PageID #: 415




  dyslipidemia was protected by a valid patent, and that the activities referenced in paragraph 196

  would actively induce infringement of the patent, but took deliberate steps to avoid confirming

  those facts, and therefore willfully blinded itself to the infringing nature of the use and sale of the

  Hikma Defendants’ generic version of VASCEPA®.

         200. On information and belief, Health Net knew that the administration or use of the

  Hikma Defendants’ generic version of VASCEPA® would include for daily administration of a 4

  g/day dose to reduce fasting triglyceride and hs-CRP levels in subjects with mixed dyslipidemia,

  and so would be an act of direct infringement of the ’077 patent, and that the activities referenced

  in paragraph 196 would actively induce direct infringement of the ’077 patent. On information

  and belief, despite such knowledge, Health Net has been and is actively inducing the infringement

  of the ’077 patent by others, and is doing do willfully and deliberately.

         201. On information and belief, Health Net will continue to induce infringement of the

  ’077 patent unless and until enjoined by the Court.

         202. As a result of Health Net’s inducement of infringement of the ’077 patent, Plaintiffs

  have suffered damages.

                                                  COUNT VI

            (Infringement of the ’861 Patent Under 35 U.S.C. § 271(b) by Health Net)

         203. Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

         204. On information and belief, by covering and/or directing or providing payment for

  others’ use of the Hikma Defendants’ generic version of VASCEPA® for the CV Indication,

  Health Net has been and is inducing others to use, offer to sell, sell, or otherwise promote and

  distribute the Hikma Defendants’ generic version of VASCEPA® to reduce the risk of a

  cardiovascular death in a subject with established cardiovascular disease, including subjects with



                                                    49
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 50 of 54 PageID #: 416




  a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and a fasting baseline

  LDL-C level of about 40 mg/dL to about 100 mg/dL, by administering about 4 g of ethyl

  icosapentate per day for a period effective to reduce risk of cardiovascular death, thereby infringing

  the ’861 patent.

         205. On information and belief, healthcare providers administering and/or patients using

  4 g per day of the Hikma Defendants’ generic version of VASCEPA® capsules within the United

  States do so, among other reasons, to reduce the risk of cardiovascular death in patients with

  established cardiovascular disease, including the patient population recited in claims 1 and 2, and

  thus directly infringe at least claim 1 and 2 of the ’861 patent.

         206. On information and belief, Health Net possessed the specific intent to encourage

  direct infringement of the ’861 patent. On information and belief, Health Net knew about the ’861

  patent at least as of when the Hikma Defendants’ generic version of VASCEPA® was launched

  with a label listing only the Severe Hypertriglyceridemia Indication; and/or when Amarin

  announced the filing of this lawsuit against the Hikma Defendants; and/or when Amarin sent a

  letter to payers, including Health Net’s contracted Pharmacy Benefit Manufacturer Envolve,

  informing them of the filing of the patent exclusivity for the CV Indication and about this lawsuit

  against the Hikma Defendants, and before performing the activities referenced in paragraph 204.

  In the alternative, Health Net knows about the ’861 patent at least as of the filing of this Amended

  Complaint and continues the activities referenced in paragraph 204.

         207. Alternatively, Health Net subjectively believed that there was a high probability that

  the administration and use of 4 g per day of icosapent ethyl capsules for reducing risk of

  cardiovascular death in a subject with established cardiovascular disease, including subjects with

  a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and a fasting baseline



                                                    50
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 51 of 54 PageID #: 417




  LDL-C level of about 40 mg/dL to about 100 mg/dL, for a period effective to reduce risk of

  cardiovascular death, was protected by a valid patent, and that the activities referenced in

  paragraph 204 would actively induce infringement of the patent, but took deliberate steps to avoid

  confirming those facts, and therefore willfully blinded itself to the infringing nature of the use and

  sale of the Hikma Defendants’ generic version of VASCEPA®.

          208. On information and belief, Health Net knew that the administration or use of the

  Hikma Defendants’ generic version of VASCEPA® would include daily administration of a 4

  g/day dose to reduce risk of cardiovascular death in a subject with established cardiovascular

  disease, including subjects with a fasting baseline triglyceride level of about 135 mg/dL to about

  500 mg/dL and a fasting baseline LDL-C level of about 40 mg/dL to about 100 mg/dL, for a period

  effective to reduce risk of cardiovascular death, and so would be an act of direct infringement of

  the ’861 patent, and that the activities referenced in paragraph 204 would actively induce direct

  infringement of the ’861 patent. On information and belief, despite such knowledge, Health Net

  has been and is actively inducing the infringement of the ’861 patent by others, and is doing do

  willfully and deliberately.

          209. On information and belief, Health Net will continue to induce infringement of the

  ’861 patent unless and until enjoined by the Court.

          210. As a result of Health Net’s inducement of infringement of the ’861 patent, Plaintiffs

  have suffered damages.

                                      JURY TRIAL DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs hereby demand a trial by

  jury of all issues so triable.




                                                   51
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 52 of 54 PageID #: 418




                                       PRAYER FOR RELIEF

         Plaintiffs respectfully pray for the following relief:

         a)       Enter judgment that the Hikma Defendants have induced the infringement of the

  ’537, ’077, and ’861 patents by making, selling, offering to sell and importing generic icosapent

  ethyl capsules in or into the United States;

         b)       Enter judgment that Health Net has induced the infringement of the ’537, ’077, and

  ’861 patents by covering and/or providing payment for others’ use, offer to sell, or sale of the

  Hikma Defendants’ generic version of VASCEPA® in the United States;

         c)       Enter judgment that Defendants’ infringement of the ’537, ’077, and ’861 patents

  has been and is willful;

         d)       Issue an injunction under 35 U.S.C. § 283 permanently enjoining all Defendants,

  their officers, agents, servants, employees, licensees, representatives, and attorneys, and all other

  persons acting or attempting to act in active concert or participation with them or acting on their

  behalf, from, directly or indirectly, making, selling, offering to sell, and importing into the United

  States any drug product for a use that is covered by the ’537, ’077, and ’861 patents;

         e)       Award Plaintiffs damages in an amount sufficient to compensate them for

  Defendants’ infringement of the ’537, ’077, and ’861 patents, together with prejudgment and post-

  judgment interests and costs under 35 U.S.C. § 284;

         f)       Declare this to be exceptional case under 35 U.S.C. § 285 and award Plaintiffs their

  reasonable attorneys’ fees, expenses, and costs incurred in this action;

         g)       Perform an accounting of Defendants’ infringing activities through trial and

  judgment; and

         h)       Award Plaintiffs such other and further relief as this Court deems just and proper.



                                                   52
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 53 of 54 PageID #: 419




                                       53
Case 1:20-cv-01630-RGA-JLH Document 17 Filed 01/25/21 Page 54 of 54 PageID #: 420




   Dated: January 25, 2021          FISH & RICHARDSON P.C.

                                    By: /s/ Jeremy D. Anderson
                                       Jeremy D. Anderson (No. 4515)
                                       222 Delaware Ave, 17th Floor
                                       Wilmington, DE 19801
                                       302-652-5070
                                       janderson@fr.com

                                       Elizabeth M. Flanagan (No. 5891)
                                       Michael Kane
                                       Deanna J. Reichel
                                       60 South Sixth Street, #3200
                                       Minneapolis, MN 55402
                                       (612) 335-5070
                                       Emails: eflanagan@fr.com, kane@fr.com
                                       reichel@fr.com

                                       Jonathan E. Singer
                                       12860 El Camino Real, Suite 400
                                       San Diego, CA 92130
                                       (858) 678-5070
                                       singer@fr.com


                                    COUNSEL FOR PLAINTIFFS
                                    AMARIN PHARMA, INC., AMARIN
                                    PHARMACEUTICALS IRELAND LIMITED,
                                    AND MOCHIDA PHARMACEUTICAL CO.,
                                    LTD.




                                       54
